United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., claiming as widow of E.P., Appellant
and
U.S. CUSTOMS SERVICE,
Elk Grove Village, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1479
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2011 appellant, through his attorney, filed a timely appeal from a February 8,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death on December 8, 2009 was causally related to
her federal employment.
FACTUAL HISTORY
The employee filed a traumatic injury claim (Form CA-1) alleging that she sustained
injuries on May 23, 1993 when she inhaled mold spores while in the performance of duty.
OWCP accepted the claim for aggravations of bronchial asthma, chronic obstructive pulmonary
1

5 U.S.C. § 8101 et seq.

disease (COPD), arrhythmia, ventricular tachycardia and aphasia, as well as a consequential
stroke on October 19, 1994. The employee received compensation for wage loss until her death
on December 8, 2009. A death certificate was signed by Dr. Gary Giordano, an osteopath, who
reported the immediate cause of death as “gram negative sepsis syndrome.” Additional causes
were listed as multiorgan system failure and recurrent bacterial and fungal pneumonia.
The record indicates that on September 10, 2009 the employee underwent coronary artery
bypass surgery by Dr. Michael Kralik, a surgeon. In a report dated December 8, 2009,
Dr. Giordano indicated that the employee had been admitted to the hospital on November 22,
2009 and was treated for respiratory failure, intestinal bleeding, anemia and multifactorial
hypotension. He noted that the employee had been exposed to a fungus while working and
fungal pneumonia had been attributed to the 1994 incident. Dr. Giordano stated that there had
been a steady decline in appellant’s condition since that incident. He further stated that expert
witnesses in the fields of infectious diseases, pulmonary and cardiology should be consulted as to
the cause of death.
In an autopsy report dated December 15, 2009, Phillip Zollars, M.D., indicated that an
autopsy was performed on December 12, 2009. He stated that the employee “likely died as a
result of multisystem failure secondary to shock and infection with underperfusion of organ
systems. No evidence of acute infection (bacterial or fungal) were identified.”
On January 29, 2010 appellant, the employee’s spouse, filed a Form CA-5 (claim for
compensation by widow) with respect to the death of the employee on December 8, 2009. The
reverse of the claim form contains an attending physician’s report from Dr. Megan Jhaver, an
internist, who checked a box “yes” that the employee’s death was due to the employment injury.
Dr. Jhaver stated that the employee’s “overall weakened condition was contributed to her chronic
heart and lung condition. These conditions may have been caused by the injury she sustained
from mold exposure” while a federal employee. Dr. Jhaver concluded that the employee’s
chronic conditions did not “allow her survival odds that would have existed for a patient without
these chronic conditions.”
In a report dated April 27, 2010, an OWCP medical adviser reviewed the medical
evidence of record. He opined that the employee’s death was not causally related to exposure to
spores and molds. The medical adviser referred to the employee’s weight, hypertension and the
medication Inderal as “more likely resulting in her uncontrolled asthma at beginning.” He stated
that atrial fibrillation and hypertrophic cardiomyopathy were most likely an unfortunate personal
disease that resulted in stroke and aphasia and eventually leading to diastolic heart dysfunction
and secondary pulmonary hypertension. The medical adviser stated that appellant’s hospital
treatment, especially before and after the coronary artery bypass, “was mostly striking for a case
of unfortunate wound infection and difficult postoperative complications case for obese
hypertensive hypercholesterolemic patient on warfarin.” He indicated that during the hospital
stay there was no reference to severe bronchospasm or a difficult to manage pulmonary issue,
such as would be expected from a tough to control asthma patient. The medical adviser also
noted that the employee was not on intravenous or oral steroids.
By decision dated May 12, 2010, OWCP denied appellant’s claim for compensation. It
found the weight of the evidence was represented by the medical adviser.

2

Appellant requested reconsideration and submitted additional evidence. In a report dated
June 15, 2010, Dr. Jhaver noted the findings of OWCP’s medical adviser. She noted that the
employee had not been taking Inderal at the time of her death. Dr. Jhaver stated that it was well
known that asthma and COPD are exacerbated by mold exposure. She further stated that if these
conditions are severe and prolonged they can result in pulmonary hypertension and right-sided
heart failure. Dr. Jhaver noted that the employee underwent bypass surgery in September 2009,
and died secondary to complications from her procedure and hospital stay. The employee
“developed renal failure requiring hemodialysis. She also suffered from acute respiratory failure
requiring a tracheostomy as she could not be weaned from the ventilator. This is a complication
that is sometimes seen in patients with underlying pulmonary conditions such as asthma and
COPD.”
In a report dated July 8, 2010, Dr. Kralik stated that he treated the employee in 2009. He
noted that she had severe pulmonary dysfunction that by history was due to a work-related
fungal exposure. Dr. Kralik further stated:
“In the final days the biggest change was [the employee] respiratory deterioration.
She began to require high oxygen concentration and high ventilator pressures.
This had not been the case in the first two months of [the employee’s]
postoperative course. At that point the issue was not that she was too weak to
breathe on her own. It became the inability of the lungs to oxygenate the blood
and release carbon dioxide. Cultures were inconclusive at that time as to the
cause of [the employee’s] respiratory failure but it was my impression that it was
a fungal infection.”
OWCP requested a supplemental report from its medical adviser. In a report dated
January 31, 2011, the medical adviser stated that Dr. Jhaver referred to chronic lung disease as a
cause of pulmonary hypertension, resulting in cardiac complications that could worsen the
employee’s overall condition. He stated that based on the available evidence “left heart disease
is a much [more] likely explanation of elevated pulmonary arterial pressures (pulmonary
hypertension) rather than the chronic lung disease by itself. Left heart disease is not related to
her industrial injury.” The medical adviser also stated, “Rather than attributing the cause of
death to asthma, or her industrial exposure, I would suggest going over the contributing element
such as issues of infection control and cleanness of the surgical team during the entire
perioperative period.”
By decision dated February 8, 2011, OWCP reviewed the case on its merits. It denied
modification of the previous decision finding that the employee’s death was not casually related
to federal employment.
LEGAL PRECEDENT
A claimant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to her employment. This
burden includes the necessity of furnishing medical opinion evidence of a cause and effect

3

relationship based on a complete factual and medical background.2 The opinion of the physician
must be one of reasonable medical certainty and must be supported by medical rationale.3 The
mere showing that an employee was receiving compensation for total disability at the time of her
death does not establish that her death was causally related to her employment.4
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.5 The implementing regulations refer to this as
a referee examination and provide that OWCP will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.6
ANALYSIS
Appellant has filed a claim for compensation based on the December 8, 2009 death of the
employee. It is evident from the record that the medical issue presented is a difficult one
involving pulmonary and cardiac conditions, as well as recovery from surgery and other factors.
It is also evident that there is a medical disagreement between OWCP’s medical adviser and
attending physicians Dr. Jhaver and Dr. Kralik on the issue of whether the employee’s death was
causally related to federal employment.
Drs. Jhaver and Kralik supported causal relationship. Dr. Kralik indicated that there was
respiratory deterioration prior to death related to the mold exposure. Dr. Jhaver stated that the
mold exposure exacerbated the asthma and COPD, resulting in pulmonary hypertension and
heart disease that contributed to the employee’s death. OWCP’s medical adviser, however,
disagreed and opined that the death was not causally related, finding no evidence of a pulmonary
contribution. He also found that the heart disease was not employment related and the death was
more likely attributed to infection control in the postoperative period.
In view of the conflict in the medical evidence on this issue, the Board finds the case
must be remanded for a referee examination pursuant to 5 U.S.C. § 8123(a). After such further
development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds there is a conflict between OWCP’s medical adviser and the employees’
attending physicians regarding causal relationship between the employee’s death and her federal
employment. The case is remanded for resolution of the conflict.

2

Carolyn P. Spiewak (Paul Spiewak), 40 ECAB 552 (1989).

3

Kathy Marshall (Dennis Marshal), 45 ECAB 827 (1994).

4

Edna M. Davis (Kenneth L. Davis), 42 ECAB 728 (1991).

5

5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: January 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

